Citation Nr: 1032083	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of right hip 
injury, other than a scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2005 rating decision in which the RO denied the 
Veteran's petition to reopen a claim for service connection 
residuals of right hip injury.  In February 2006, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in April 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2007.

By rating decision in February 2010, the RO reopened the 
Veteran's claim and granted service connection for scar residual 
of right hip injury.  However, in a February 2010 supplemental 
SOC (SSOC), the RO continued to deny service connection for 
residuals of right hip injury, other than a scar.  In a February 
2010 written statement, the Veteran indicated that he wished to 
continue his appeal of the issue of service connection for 
residuals of right hip injury, other than a scar. 

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.

In August 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Right hip injury has been conceded, and service connection 
for a scar has been established as residual to such injury.

3.  Diagnosis of right hip arthritis, and finding of possible 
right hip neuropathy, were made many years after the Veteran's 
discharge from service; there is no credible evidence of 
continuity of right hip symptoms (apart from any associated with 
the scar) since service; and there is no persuasive medical 
evidence or opinion establishing that there exists a medical 
relationship between any such arthritis or neuropathy and the 
Veteran's in-service right hip injury.  


CONCLUSION OF LAW

The criteria for service connection for residuals of right hip 
injury, other than a scar, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The 
November 2005 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the March 
2005 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice requirement.  

The Board notes that the Veteran has not specifically been 
provided with general  notice regarding VA's assignment of 
disability ratings and effective dates (in the event that service 
connection is granted).  However, in this case, the absence of 
such notice is not shown to prejudice the Veteran.  Because the 
Board herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment 
records,  a letter from a private physician, and the report of a 
June 2009 VA examination and September 2009 addendum to that 
report.  Also of record and considered in connection with the 
appeal is the transcript of the Veteran's June 2010 Board 
hearing, along with various written statements provided by the 
Veteran, and by his representative and wife, on his behalf.  The 
Board also finds that no additional RO action to further develop 
the record in connection with this claim is required.

The Board notes that the Veteran's service treatment records 
appear to have been lost.  The RO attempted to obtain such 
records through requests to the National Personnel Record Center 
and the Records Management Center, and each request elicited a 
negative response.  In October 2005, the RO made a Formal Finding 
of the Unavailability of Service Medical Records for the 
Veteran's service.  On these facts, the Board finds that no 
further RO action in this regard is warranted.  

The Board also notes, as discussed in more detail below, that the 
Veteran has asserted that he received treatment for residuals of 
his right hip injury in the 1950s, 1960s, 1980s and 1990s; 
however, he has indicated that such records are not available.  
He also has not provided information or authorization for VA to 
obtain any existing private treatment records that it has not 
obtained.  Under these circumstances, the Board finds that no 
further RO action to obtain any outstanding post-service medical 
records is warranted.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, which develop to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), although there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 C.F.R. 
§ 3.307(c).

Initially, the Board notes that the Veteran's service treatment 
records appear to have been lost.  The RO attempted to obtain 
such records through requests to the National Personnel Record 
Center and the Records Management Center, and each request 
elicited a negative response.  In October 2005, the RO made a 
Formal Finding of the Unavailability of Service Medical Records 
for the Veteran's service.

The Board points out that, in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
the Veteran's claim has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In this case, the Veteran asserts that, during service in 
approximately July 1953, while using a table saw, a wood board 
flew out and struck him in the right hip area, causing him injury 
for which he was treated with dressings and stitches.  Although 
no medical record of this injury exists, VA has conceded the 
occurrence of this in-service injury, and in February 2010, the 
Veteran was granted service connection for scar residual to the 
right hip injury. 

In a January 2005 written statement and in his February 2006 NOD, 
the Veteran asserted that he received treatment related to 
residuals of his right hip injury in the 1950s, 1960s, 1980s and 
1990s, but indicated that such records were not available.  

The first post-service medical record related to the Veteran's 
hips is an August 1992 private treatment record, which indicates 
that the Veteran complained of "about a month of bilateral hip 
pain."  It was noted that the Veteran appeared to have stiffness 
around both hip joints, with loss of motion and pain.  The 
Veteran was diagnosed as having bilateral hip arthritis, and it 
was noted that he was taking Advil intermittently, which seemed 
to be helping his hip.

The Veteran filed his original claim for service connection for 
residuals of a right hip injury in July 2000.

An April 2001 private treatment note indicates that the Veteran 
reported getting hit by a board thrown from a saw in 1953.  The 
Veteran reported that the board went through several layers of 
clothing and opened his right hip area down to the bone, and that 
he had had hip problems ever since.  The Veteran reported that he 
had seen some doctors for his in-service hip injury since then.  
It was noted that X-ray studies showed surprising lack of 
arthritic change in the right hip, that the pelvis appeared 
relatively symmetrical, and that no sign of old pelvic trauma was 
seen.  The Veteran was diagnosed as having chronic right hip 
difficulties with history of old trauma, including soft tissue 
injury to the right hip.

An April 2001 magnetic resonance imaging (MRI) of the right hip 
showed a basically normal MRI, with no sign of avascular necrosis 
or any destructive process in the right hip or pelvis.  It was 
noted that the Veteran continued to experience problems with 
weakness, giving way and falling.  

A May 2001 private treatment note reflects the Veteran's report 
of persistent pain in the buttock, hip, groin and anterior thigh 
ever since his in-service injury.  The Veteran reported that, if 
he stood or sat too long, he developed a burning dysesthetic 
sensation over the anterolateral thigh, down into the calf.  It 
was noted that, initially, the Veteran told the examiner that he 
thought that his muscles were strong, but that, over the course 
of the conversation, he stated that his leg had been dragging 
ever since his injury, and that when he jumped down from a 
tailgate or moved in certain ways he could dislocate his hip 
joint.  

On examination, atrophy of the right quadriceps muscle and 
adductor, and that the Veteran walked with an antalgic gait, were 
noted.  The examiner stated that the Veteran was not the best 
historian, but that the examiner believed that his problem had 
progressed.  The examiner further stated that, clinically, it 
looked as if the Veteran had sustained injury to both the sciatic 
nerve region in the hips, as well as the femoral nerve in the 
groin, and that, putting this all together clinically with his 
injury, the examiner wondered if the soft tissue injury and 
femoral nerve lesion caused him to favor the right leg enough so 
that he developed more diffuse weakness of the hip musculature, 
and that, over time, he had developed a sciatic nerve irritation 
in the region of the hip, causing his more distal leg complaints.  
It was also noted that, given the fact that the Veteran did not 
really want to work up with electromyography (EMG) or MRI, this 
was a conjecture, but the examiner thought it would adequately 
explain what she was seeing on examination.  

A written statement from the Veteran's wife, received in January 
2005, indicates that when she married the Veteran in February 
1966, she was shown the scar on his right hip bone, and told 
never to touch him there.  It also indicates that the scar 
continued to be touch sensitive, that he has always walked a 
little lop-sided because his right side was not correct, and that 
as he had aged, the pain had increased.  

A September 2005 VA treatment note indicates that the Veteran had 
mild right lumbar and sciatic notch tenderness, and that his 
right lower extremity was very weak.  

An April 2007 VA treatment record indicates that the Veteran 
reported continuing and worsening right hip pain.  It was noted 
that he described a burning, painful sensation from the right 
gluteus maximus throughout the lateral right thigh, extending to 
just about the ankle, numbness from the distal right thigh 
through the mid-right shin, and right lower extremity weakness.  
The Veteran was diagnosed as having right hip pain and 
neuropathy.  

The report of a May 2007 VA X-ray reflects an impression of 
rather severe osteoarthritis of the right hip, and mild to 
moderate osteoarthritis of the left hip, with no evidence of 
fracture or focal destruction, and extensive arterial 
calcifications noted.  It was noted that  X-rays revealed 
"rather severe wear and tear type of arthritis" of the right 
hip, and slightly less pronounced arthritis in the left hip.  

A May 2007 VA bone scan report indicates no abnormal blood flow 
or blood pool, increased uptake in the right acetabular region, 
more so than left, suggestive of degenerative process, and other 
changes suggestive of degenerative process.  

An April 2008 private X-ray report indicates that internal and 
external rotation views of the hips demonstrated marked narrowing 
of the joint space, with some regional osteophytosis and no 
fracture or subluxation.  The Veteran was diagnosed as having 
moderate to severe osteoarthritis with acute process. 

An April 2008 letter from a private physician indicates that the 
physician had been asked to provide a letter in support of the 
Veteran's assertion that a traumatic injury to his hip may have 
contributed to his development of debilitating osteoarthritis of 
the right hip.  The physician stated that he had only examined 
the Veteran once, which was earlier that month, when he came in 
for an acute rib injury, but that he was limping and using a cane 
at the time for his chronic right hip pain.  The physician stated 
that the Veteran described in injury sustained in 1953 involving 
a table saw, and that his injury never healed well.  The 
physician further noted that hip X-rays revealed  moderate to 
severe osteoarthritis in the right hip, and that trauma is one of 
the well-recognized and well-studied risk factors and likely 
causative agents leading to unilateral hip osteoarthritis.  

The report of a June 2009 VA examination indicates that the 
Veteran worked as a fireman from 1958 to 1969, and became fire 
chief until 1985.  The Veteran reported sacroiliac joint pain 
mostly, and also reported groin pain.  It was noted that the 
Veteran had a scar of the right hip, but that the musculature of 
the scar was not affected underneath in the anterior superior 
iliac spine.  It was noted that this was a region where the hip 
flexors tied into, and that he had no deficit to mechanical 
symptoms other than sharp pain.  Examination of the right hip 
showed range of motion dramatically worse on the right than the 
left.  The Veteran was assessed as having right and left hip 
degenerative arthritis.  The examiner stated that, as it was 50 
years after the Veteran's in-service injury, he could not say if 
the right hip was worse because of the Veteran's original in-
service injury without resorting to pure speculation.

A September 2009 addendum to the June 2009 VA examination report 
indicates the June 2009 examiner's opinion that because the 
Veteran had been a fireman for many years and had had physically 
laborious jobs of lifting and carrying, and because of the length 
of time in which the Veteran had not sought any treatment, it 
would be left to pure speculation whether his right hip arthritis 
was related to the military or to his work as a fireman.  The 
examiner stated that, as a fireman, the Veteran had reason enough 
to have degenerative arthritis, and that either this occupation 
or the one time injury to the hip could have been the cause, but 
that, given the amount of time that had past, the determination 
would be left to pure speculation.  

During the June 2010 hearing, the Veteran testified that his in-
service accident caused a wound on his hip down to the bone, but 
that no X-rays were taken at the time.  He testified that he 
worked in retail after his period of service, but left because he 
could not stand on his legs because of the hip injury, and that 
he became a fireman, in part, because he could lounge around 
unless there was a fire.  He stated that, as a fireman, he 
suffered constant pain from his right hip condition.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

The above-cited evidence reflects that, in addition to the scar 
for which service connection has been granted, the Veteran has 
been diagnosed with right hip arthritis, as well as, on at least 
one occasion, right hip neuropathy.  However, competent evidence 
does not persuasively establish that the Veteran's current right 
hip arthritis or any right hip neuropathy is a residual of in-
service right hip injury, as alleged.  

While the Veteran asserts that he received treatment related to 
claimed residuals of his right hip injury in the 1950s, 1960s, 
1980s and 1990s, the first post-service medical document related 
to the Veteran's hip is an August 1992 private treatment record, 
which indicates that the Veteran complained of "about a month of 
bilateral hip pain," and that he was diagnosed as having 
bilateral hip arthritis.  As this record is dated nearly 40 years 
after the Veteran's separation from service, the provisions for 
establishing service connection for arthritis on a presumptive 
basis are not applicable.  The  Board notes that the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Mason v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board further notes that the Veteran's report at the time of 
treatment in August 1992 of "about a month of bilateral hip 
pain," along with the absence of any prior mention of a long 
history of hip pain, and the documented X-ray results, are 
considered more persusasive that than the report of continuity of 
right hip symptoms since service reflected in some of the 
Veteran's medical records.  

There simply is no documentation of the Veteran relating any hip 
problem back to his in-service injury or to his period of service 
until after he filed his original claim for service connection 
for residuals of a right hip injury in July 2000.  The Board also 
points out that, in April 2004, no sign of old pelvic trauma was 
seen on VA X-ray examination and that the Veteran had a basically 
normal MRI, with no sign of any destructive process in the right 
hip or pelvis.  Also, while the May 2007 VA X-ray report 
indicates severe osteoarthritis of the right hip, such arthritis 
was characterized as "rather severe wear and tear type of 
arthritis" of the right hip, which was slightly less pronounced 
in the left hip.  The May 2007 VA bone scan report indicates 
increased uptake in the right acetabular region, more so than 
left, suggestive of degenerative process.  In short, X-rays and 
other diagnostic test reports do not support a finding that the 
Veteran's current right hip arthritis is related  to past trauma 
or injury.  

The Board further finds that no medical opinion evidence 
persuasively supports the claim.  

While, in April 2008, the Veteran's private physician indicated 
that trauma is one of the well-recognized and well-studied risk 
factors and likely causative agents leading to unilateral hip 
osteoarthritis, the physician did not actually opine that the 
Veteran's right hip was likely caused by trauma.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a physician's 
generic statement that there was a possible link between the type 
of injury the veteran incurred in service and the type of current 
disability he had, but not specifically linking a veteran's in-
service injury to the veteran's current disability, was too 
general and inclusive to support the veteran's claim).  
Furthermore, the physician did not acknowledge that the Veteran 
has bilateral, rather than unilateral, hip arthritis, even though 
such arthritis has been noted to be more severe in the right hip. 

The Board also notes the May 2001 private treatment note 
indicating that, clinically, it looked as if the Veteran had 
sustained injury to both the sciatic nerve region in the hip and 
the femoral nerve in the groin, and that the examiner wondered if 
such injuries had caused him to favor the right leg enough that 
he developed diffuse weakness of the hip musculature, and, over 
time, a sciatic nerve irritation in the region of the hip.  
However, that same May 2001 private examiner stated that, 
although the examiner thought that this would adequately explain 
what she was seeing on examination, this was only conjecture.  
Furthermore, there is no explanation from the May 2001 examiner, 
or elsewhere in the medical record, as to how, if he had been 
favoring the right leg over the years, the Veteran had "rather 
severe wear and tear type of arthritis" of the right hip, but 
mild to moderate osteoarthritis of the left hip.  

To whatever extent the above-noted comments were intended to 
establish a nexus between this Veteran's current right hip 
arthritis and his in-service hip injury, the Board notes that 
such comments are speculative, or inconclusive in nature, and, 
therefore, inadequate to support the Veteran's claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil, 8 Vet. 
App. at 463; Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Again, while the May 2001 private examiner stated that it looked 
as if the Veteran had sustained injury to both the sciatic nerve 
region in the hips and the femoral nerve in the groin, and that 
the examiner only wondered if such injuries caused him to favor 
the right leg so that he developed more diffuse weakness of the 
hip musculature and, over time, a sciatic nerve irritation in the 
region of the hip, that same May 2001 private examiner stated 
that this was only conjecture.  

Also, again, while the April 2008 private physician's letter 
indicates that trauma is one of the well-recognized and well-
studied risk factors and likely causative agents leading to 
unilateral hip osteoarthritis, that physician, who had only 
treated the Veteran one time, did not state that the Veteran's 
right hip arthritis, specifically, was likely caused by trauma, 
or acknowledge that the Veteran has bilateral, rather than 
unilateral, hip arthritis.  

The Board further notes that, in rendering their comments, the 
May 2001 and April 2008 private doctors appear to have relied on 
the Veteran's reported history, including his reports that he had 
had persistent right hip pain and problems since his in-service 
injury in 1953.  Neither doctor noted the absence of any medical 
documentation of a right hip problem until 1992, or acknowledged 
review of the August 1992 private treatment record indicating 
that the Veteran complained of "about a month of bilateral hip 
pain," which contradicts the Veteran's reported history of 
persistent hip problems since service.  The Board finds that 
these factors further diminish the probative value of the medical 
comments provided by such doctors.  The Board notes that as a 
medical opinion can be no better than the facts alleged by a 
veteran, an opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

The Board also points out that the June 2009 VA examiner, who 
also provided the September 2009 addendum report, opined that 
because the Veteran had been a fireman for many years and had had 
physically laborious jobs of lifting and carrying, and because of 
the length of time in which the Veteran had not sought any 
treatment, it would be left to pure speculation whether his right 
hip arthritis was related to the military or to his work as a 
fireman.  This conclusion appears more consistent with the 
documented record.  

Finally, to whatever extent the assertions of the Veteran, his 
wife and/or his representative are being proferred in an attempt 
to establish a nexus between current right hip arthritis and in-
service injury, the Board points out that such attempt must fail.

There is no question that the Veteran and his wife are certainly 
competent to describe factual matters capable of lay observation, 
such as the Veteran's symptoms and gait.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Fundamentally, however, as indicated above, 
this claim turns on the medical matters of current disability 
(here, arthritis and/or neuropathy, the diagnosis of which is not 
capable of lay observation) and nexus to service-matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-
named individuals is shown to be other than a layperson without  
appropriate medical training and expertise, none is competent to 
render a probative (i.e., persuasive) opinion on the medical 
matters on which this claim turns.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for residuals of right hip injury, other than 
a scar, must be denied.  In reaching this conclusion, the Board 
has considered its heightened obligation in this case to consider 
carefully the benefit-of-the-doubt doctrine.  However, as no 
competent and persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for residuals of right hip injury, other than 
a scar, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


